MEMORANDUM **
Ezequiel Espinoza-Mireles appeals his guilty-plea conviction and 77-month sentence for being an illegal alien found in the United States after having been deported subsequent to a prior aggravated felony conviction, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Espinoza-Mireles’ counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal. Although we find no reversible error in the district court’s refusal to rule on appellant’s objection to the prior conviction described in paragraph 36 of the presentence report, we express no opinion as to the merits of such an objection brought under 28 U.S.C. § 2241 (if it affects the execution of appellant’s sentence), or under 42 U.S.C. § 1983 (if it unconstitutionally affects the conditions of his confinement).
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.